Citation Nr: 1645485	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-44 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an earlier effective date than March 11, 2015 for the award of death pension benefits.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel



INTRODUCTION

The Veteran had active duty service from January 1945 through January 1948.  He died in January 2000 and the appellant is his widowed spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted to the appellant VA death pension benefits, effective from March 11, 2015.  The appellant has perfected a timely appeal in which she asserts entitlement to an earlier effective date.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The appellant's claim for VA death pension benefits was received by VA on November 26, 2014.


CONCLUSION OF LAW

The criteria for an effective date of November 26, 2014, and no earlier, for the appellant's VA death pension benefits are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken below as to the issue on appeal, however, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Such action would result only in delay.

II.  Analysis

Records in the claims file show that the Veteran had active duty service from January 1945 through January 1948 and that he died on January [redacted], 2000.  The records likewise show that the appellant is the Veteran's widowed spouse.  A May 2015 decision issued by the Philadelphia RO granted to the appellant VA death pension benefits, effective from March 11, 2015.  The effective date was apparently assigned by the RO based on the factual finding that the appellant's claim for benefits was received on March 11, 2015.

Pertinent to this appeal, statutes and regulations provide that the effective date of an award of benefits is either (1) the date of receipt of the claim, or (2) the date on which entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (r) (2015).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2015).  An informal claim is defined as any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155 (a) (2015).  Generally, payments of benefits may not be made to any individual before the first day of the calendar month following the month in which the award became effective.  38 U.S.C.A. § 5111.

The appellant disputes the assigned effective date of March 11, 2015 for her awarded VA death pension benefits.  She asserts that her claim was transmitted by facsimile to VA on November 26, 2014, and in fact, that VA was in possession of her transmitted claim on that date.  In the May 2015 decision letter awarding the appellant her VA death pension benefits, the RO states without elaboration that the appellant's claim was received on March 11, 2015.

Copies of the appellant's claim documents, accompanying VA Form 21-22, and facsimile transmission records are contained in the record.  A facsimile cover sheet from the Veteran's representative indicates that the foregoing documents, totaling 12 pages, were faxed to the RO initially on November 17, 2014.  A facsimile communication report documents that those documents were ultimately transmitted successfully to VA nine days later on November 26, 2014.  Indeed, an AutoReply Facsimile Transmission that was apparently faxed in reply to the appellant and her representative expresses that all 12 pages of the transmitted documents were received on the morning of November 26, 2014 at VA Claims Intake Center in Newnan, Georgia.

In a March 2015 Statement of the Case (SOC), the RO offers the rationale that, as of the date of November 26, 2014, "VA [did] not have any official documentation (physical or electronic) to establish entitlement to an earlier effective date."  That statement is inconsistent with other information in the record, and indeed, the RO neither acknowledged that information in its rationale, nor, reconciled that information with the determination given in the SOC.

As a likely contributing cause for the RO's determination that the claim was received in March 2015, the record does contain a March 2015 e-mail from the Veteran's representative, apparently erroneously entitled "New Improved Pension Claim," which appears to actually resubmit the appellant's claim to the RO.  Still, there is no evidence to contradict directly that the appellant's claim was in fact received by VA on November 26, 2014.  To that end, the information in the record leads the Board to conclude that the appellant's claim was submitted and received by VA initially on November 26, 2014 and was simply awaiting VA action prior to it being resubmitted in March 2015.

Overall, the evidence shows that the appellant's claim for VA death pension benefits was received by VA on November 26, 2014.  Accordingly, the effective date for the appellant's awarded VA death pension benefits should be fixed from that date and no earlier.  To that extent, this appeal is granted.


ORDER

An earlier effective date of November 26, 2014 for the award of the appellant's VA death pension benefits is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


